ON MOTION
ORDER
The court considers whether this appeal should be transferred to the United States Court of Appeals for the Second Circuit.
Darryl L. Williams appeals from a decision of the United States District Court for the Eastern District of New York dismissing the case pursuant to 28 U.S.C. § 1915(e)(2)(B). This court is a court of limited jurisdiction. 28 U.S.C. § 1295. Based only upon our review, it does not appear that the district court’s jurisdiction arose in whole or in part under the laws governing this court’s appellate jurisdiction.
Accordingly,
It is Ordered That:
Absent a response received by this court within 14 days of the date of filing of this order, this appeal will be transferred to the United States Court of Appeals for Second Circuit pursuant to 28 U.S.C. § 1631.